Citation Nr: 1706689	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-16 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for hearing loss, tinnitus, and a back disability.  The Veteran filed a timely notice of disagreement (NOD) in February 2010, in which he disagreed with denial of service connection for tinnitus and a back disability.  Thus, the claim for hearing loss is not before the Board.

Subsequent to the April 2012 statement of the case, the Veteran submitted additional evidence regarding his back disability without a waiver of RO review.  However, as his claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review all the submitted documents.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus is related to active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claim for entitlement to service connection for tinnitus.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply. Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such an tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends service connection is warranted for his tinnitus.  Specifically, he claims his tinnitus began in 1966 while on board the USS Mahan and that he has an ongoing, persistent, high-pitched buzz which is always with him but at varying degrees.  See August 2008 VA Form 21-526 (Veteran's Application for Compensation and/or Pension). See also February 2010 VA Form 21-4138 (notice of disagreement). 

Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson, is competent to testify or make statements as to his symptoms, specifically to experiencing tinnitus since 1966 while in service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has stated that he has tinnitus and the medical evidence of record is also in agreement that the Veteran has a current diagnosis of tinnitus.  See June 2010 VA examination report.  Thus, a current disability is shown. 

The Veteran states that he stood watch for four hours, two nights a week, for three and a half years in a radar room, which was very loud and he would have to go outside to talk.  See October 2008 correspondence. 

The Veteran's DD Form 214 shows that he was an electronics technician.  The Veteran's service treatment records are absent of any complaints of ringing in the ears or treatment for tinnitus at any time throughout his active service.  The Veteran's induction and separation exams were normal with regards to any kind of hearing loss or injury, and the Veteran self-reported that he had no other ear troubles on his induction and separation exams.   

According to the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty Military Occupational Specialty (MOS) Noise Exposure Listing), it has been determined that it is moderately probable that an electronics technician was exposed to hazardous noise.  However, the VA has previously conceded that the Veteran was exposed to noise based on his MOS.  See June 2010 VA Form 21-2507a (request for physical examination).  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.  

The Veteran was afforded a VA examination in July 2009.  The VA examiner noted that the Veteran did not report having tinnitus; therefore, it was not necessary to provide an opinion on it.  The Veteran later clarified that the VA examiner asked if he had ringing in his ears at that moment, and he responded -  not really.  See February 2010 VA Form 21-4138 (notice of disagreement).  

The Veteran was afforded a second VA examination in June 2010, with a note to the examiner that in-service noise exposure had been conceded.  The VA examiner found that the Veteran had hearing within normal limits in both ears at his separation exam and currently.  The VA examiner noted that the Veteran denied having tinnitus in a December 2005 medical record and during his 2009 VA examination.  The examiner opined that considering tinnitus was denied in two previous notes, it was less likely as not that the Veteran's current tinnitus was secondary to military noise exposure. 

The Board finds the June 2010 VA examination report inadequate.  The Board notes that the December 2005 medical record referenced by the VA examiner was a questionnaire specific to Agent Orange exposure rather than an audiology exam.  See December 2005 VA treatment records.  Furthermore, it is not clear that the examiner considered the Veteran's lay statement in which he clarified the discrepancy in his July 2009 VA examination report regarding whether he had tinnitus.  In addition, the VA examiner did not reflect upon the relationship of the Veteran's in-service noise exposure, which has been conceded by the VA, and the Veteran's current tinnitus.  Thus, the June 2010 VA examiner's opinion regarding the etiology of the Veteran's tinnitus is afforded less probative value.  

The Board finds that the Veteran's 2010 statement regarding having tinnitus since 1966 while on board the USS Mahan is credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms during and since service are credible.  Service personnel records show that his MOS was that of an electronics technician and the VA has conceded noise exposure for the purposes of establishing an in-service event.  The Veteran reported that his tinnitus began in 1966 while on board the USS Mahan.  He has stated that he experienced tinnitus in service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Here, the Veteran has provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present.

The Board finds that, based on all the evidence, and resolving any reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that service connection is warranted for his back disability.  The Veteran states that he was required to lift very heavy equipment on a regular basis.  See October 2008 correspondence.  The Veteran reports that his back problems began in 1967.  See August 2008 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  Specifically, the Veteran points to an incident in which he lost his grip on a shell, and while trying to recover, he felt a pop in his back on the left side.  The Veteran states that from that day forward, he has had a chronic back problem on his left side.  See July 2012 correspondence.  The Veteran states that  he has been treated for back problems since 1970.

The Veteran's service treatment records reflect one complaint of back pain, in which the Veteran complained of a sore back on the lower left side.  See August 1969 service treatment records.  The Veteran's separation exam does not contain any notations indicating a back problem.  

The Veteran was afforded a VA examination in May 2010.  The VA examiner noted that the Veteran only had the one notation in his service treatment records concerning back pain and no mention of any back problems in his separation exam.  The examiner considered the Veteran's statements that he has had back pain for 35 years, but that there was nothing in the service records which reflect that the Veteran was having back problems during the years following separation.  The examiner considered the one letter he received from the Veteran's chiropractor which stated that the chiropractor had been seeing the Veteran, but only since January 2008.  Thus, the examiner opined that it would be mere speculation on the examiner's part to make any connection of the Veteran's current condition to that of one minor episode of back pain during his service. 

The Board finds the May 2010 VA examination report to be inadequate. The Board notes that the Veteran submitted medical records beginning from 1998 in which he was diagnosed with 1st cervical subluxation by Dr. Canepa.  See May 1998, January 2002, June 2006 and November 2007 private treatment records.  Based on the May 2010 VA examiner's statement on the 2008 treatment letter, it is unclear whether the examiner reviewed these earlier medical records.  

Furthermore, the Board notes that the Veteran stated in 2010 he has been treated for back problems for 35 years, or since about 1970.  See May 2010 VA examination report; see also August 2008 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  The earliest treatment records associated with the Veteran's claims file regarding his back disbility appear to be from 1998.  The Veteran asserts that he has been treated for his back problems since service and it is unclear from the record whether these treatment records were requested. 

Therefore, the Board remands the case, so that any treatment records identified by the Veteran can be obtained, and a new VA examination opinion can be provided.  


Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA records dated since April 2016. 

2.  Contact the Veteran and request that he identify any private medical providers who have treated him for his back disability, specifically those from service through 1998.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142 (Authorization and Consent to Release Information to VA).  Following receipt of the required release, obtain any relevant treatment records.  

3.  Then return the Veteran's claim file to the May 2010 VA examiner.  If the examiner is unavailable, the claim file must be provided to an examiner who is qualified to give an opinion on the Veteran's back disability, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's back disability began during active service; or, is related to any incident of service; or began within one year after discharge from active service. 

The examiner should provide a detailed rationale for the opinion.

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


